United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1443
                                    ___________

Eugene Wurtele; Nancy Wurtele,           *
                                         *
             Plaintiffs - Appellants,    *
                                         * Appeal from the United States
      v.                                 * District Court for the District of
                                         * Nebraska.
Cincinnati Insurance Company,            *
                                         * [UNPUBLISHED]
             Defendant - Appellee.       *
                                    ___________

                              Submitted: December 16, 2009
                                 Filed: January 8, 2010
                                  ___________

Before BYE, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM

       Eugene Wurtele and Nancy Wurtele appeal the district court's1 grant of
summary judgment in favor of Cincinnati Insurance Company, holding it had no
contractual obligation to indemnify the Wurteles for damage to their home caused by
the lateral movement of a street adjacent to their property. We affirm.

       We review a grant of summary judgment de novo, applying the same standard
as the district court. Jaurequi v. Carter Mfg. Co., Inc., 173 F.3d 1076, 1085 (8th Cir.

      1
        The Honorable Thomas D. Thalken, United States Magistrate Judge for the
District of Nebraska, sitting by consent of the parties.
1999). Summary judgment is proper if there exists no genuine issue as to any material
fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c). When ruling on a summary judgment motion, a court must view the evidence
"in the light most favorable to the nonmoving party." Dush v. Appleton Elec. Co.,
124 F.3d 957, 962-63 (8th Cir. 1997). However, a "nonmovant must present more
than a scintilla of evidence and must advance specific facts to create a genuine issue
of material fact for trial." F.D.I.C. v. Bell, 106 F.3d 258, 263 (8th Cir. 1997).

      The district court concluded the insurance policy issued to the Wurteles by
Cincinnati Insurance Company excluded coverage for the damage to the insured's
home. We agree with the district court for the reasons stated in its well-reasoned
order and affirm under 8th Cir. R. 47B.
                       ______________________________




                                         -2-